Case 1:18-cv-03821-TWP-DML Document 1-1 Filed 12/05/18 Page 1 of 4 PageID #: 5




                            EXHIBIT “A”
Case 1:18-cv-03821-TWP-DML Document 1-1 Filed 12/05/18 Page 2 of 4 PageID #: 6
                           49D01-1811-PL-044332                       Filed: 11/5/2018 3:48 PM
                                                                              Myla A. Eldridge
                                     Marion Superior Court, Civil Division 1                                   Clerk
                                                                                              Marion County, Indiana



 STATE OF INDIANA )                                IN THE MARION COUNTY SUPERIOR COURT
                  ) SS:
 COUNTY OF MARION )                                CAUSE NO.


 HUNTINGTON HEIGHTS
 HOMEOWNERS ASSOCIATION, INC.

           Plaintiff,
                                                             JIIRY DEMAND
   V.

 NATIONWIDE MUTUAL INSURANCE
 COMPANY,

           Defendant.


                                              COMPLAINT

           Comes now Plaintiff, Huntington Heights Homeowners Association, Inc. ("Huntington

 Heights") by counsel, for its Complaint against Nationwide Mutual Insurance Company

 ("Nationwide") and says:



           1.      Huntington Heights Homeowners Association, Inc. is an incorporated association

 located in Marion County.

           2.      Huntington Heights Homeowners Association, Inc. insured its covered property

 with Nationwide Mutual Insurance Company under policy number ACP BPHM5802376668.

           3.      During the policy period, Hunting Heights' covered property sustained covered

 losses.

           4.      Huntington Heights reported the claim.

           5.      Huntington Heights complied with all terms and conditions of the policy.
Case 1:18-cv-03821-TWP-DML Document 1-1 Filed 12/05/18 Page 3 of 4 PageID #: 7




                              COUNT I: BREACH OF CONTRACT


        6.      Plaintiff reincorporates all prior allegations.

        7.      Nationwide breached the contract by failing to fully pay for all covered losses.



        WHEREFORE Plaintiff requests all damages available under Indiana law for breach of

 contract, including: the replacement cost value of the roofs and siding on the buildings,

 consequential damages, prejudgment interest, and for costs of this action.



                                     COUNT II: BAD FAITH


        8.      Plaintiff reincorporates all prior allegations.

        9.      Nationwide had a fiduciary relationship with Plaintiff because Plaintiff was a

 policyholder at the time of the claim.

        10.     Nationwide owed Plaintiff a duty of good faith and fair dealing.

        11.     Nationwide breached its duty of good faith and fair dealing by denying open and

 obvious covered damage, by deceiving its insured by stating that there was no damage, and by

 making an unfounded refusal to pay for the full value of the covered damage.

        12.     Upon information and belief, the malicious motivation behind Nationwide's bad

 faith actions was to short-change the policyholder so that Nationwide could pay less than what it

 clearly and obviously owed.




                                                   2
Case 1:18-cv-03821-TWP-DML Document 1-1 Filed 12/05/18 Page 4 of 4 PageID #: 8




        WHEREFORE, Plaintiff, Huntington Heights Homeowners Association, Inc., hereby

 requests all damages available under Indiana law for bad faith, including punitive damages,

 prejudgment interest, and for costs of this action.



                                     JURY TRIAL REQUEST



        Comes now Plaintiff, by the undersigned counsel, and requests a trial by jury in the above-

 captioned cause of action.



                                           Respectfully submitted,


                                            /s/William D. Beyers
                                           William D. Beyers, #28466-49
                                           BUCHANAN & BRUGGENSCHMIDT, P.C.
                                           80 E. Cedar St.
                                           Zionsville, Indiana 46077
                                           Telephone: (317) 873-8396
                                           Facsimile: (317) 873-2276
                                           bbeyers@bbinlaw.com

                                           David Miller #31855-32
                                           Saeed & Little, LLP
                                           18 W. Vermont St.
                                           Indianapolis, IN 46204
                                           Telephone: (317) 721-9214
                                           david@sllawfirm.com


                                            Attorneys for Plaintiff




                                                   9
